Citation Nr: 1236306	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for deep vein thrombosis of the left leg.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from February 1987 to October 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in San Diego, California, which continued the assignment of a 60 percent evaluation for deep vein thrombosis of the left leg.  Currently, the RO in Denver, Colorado has jurisdiction of the case.

An October 2012 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an evaluation in excess of 60 percent for his service-connected deep vein thrombosis of the left leg.  A Remand is required in this case primarily to request additional evidentiary development.

The appeal period in this case extends from May 2006 when the Veteran filed an increased rating claim.  The most recent VA examination addressing the Veteran's skin condition was conducted in June 2006.  A more recent VA examination was scheduled for May 2009, but the Veteran was out of the country and could not attend.  The file includes a private medical report of April 2011, reflecting that at that time, he was treated for a pulmonary embolism due to blood clots.  

The Veteran's deep vein thrombosis of the left leg is evaluated under diagnostic code 7120.  That criteria provide that a 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

In a statement provided in June 2009, the Veteran indicated that his disability was productive of massive board-like edema with constant pain at rest.  He indicated that he could not stand for more than 15 minutes without pain and discomfort.  In a September 2012 brief, the Veteran's representative requested a Remand for a new examination, indicating that the last examination was too old to adequately reflect the current status of the Veteran's symptomatology.  

It has now been several years since the Veteran was last evaluated and a matter critical to the adjudication of this case is identifying the level of disability which corresponds with the level of disability shown throughout the appeal period.  In this regard, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's symptomatology would prove helpful in adjudicating the merits of the claim, as essentially it is contended that the condition has increased in severity since last evaluated in 2006.  Therefore, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's disability.  See 38 C.F.R. § 3.159 (2009); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

As the case is being remanded for other reasons, the Board will also request any VA records dated from May 2006 forward, although it is not entirely clear whether the Veteran has received any treatment through VA.  38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of these additional treatment records because they are generated within VA's healthcare system).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claim for a left leg varicose veins dated from May 2006 forward.  Appropriate steps should be taken to obtain any identified records.  

In addition, any VA treatment records dated from May 2006 forward should be requested and associated with the claims file or virtual VA file.  

2.  Schedule the Veteran for a VA examination to assess the severity of his left leg varicose veins.  All diagnostic testing and evaluations needed to assess the nature and severity of the condition should be performed and at the discretion of the examiner, photographs of the affected areas may be included with the examination report.  The examiner must indicate all symptoms and manifestations attributable to this condition as reported both by the Veteran himself and as clinically shown.  

The examiner is asked to address the following:

(a) Is there evidence of: persistent edema; or subcutaneous induration; stasis pigmentation or eczema? 

(b) Is there ulceration present? If so, is ulceration persistent or intermittent?  Please note any relevant history regarding ulceration, if any. 

AND

(c) Is there massive board like edema present?  Please note any relevant history regarding any massive board like edema, if any.  

The examiner is also asked to comment on the degree of severity of the Veteran's service-connected left leg varicose veins and its effect on his occupational and social functioning, his employment, and his activities of daily living. 

A complete explanation of reasons for any opinions or conclusions must be given, and the foundations for such should be set forth.  The report of the examination should be associated with the claims file.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  Readjudication of the claim should include consideration of whether staged ratings pursuant to Hart (cited to above) and/or an extraschedular evaluation is warranted.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


